DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application is a CONTINUATION from 16/217341 filed 12/12/2018 now patent 10811623B2. Application 16/217341 claims foreign priority from KR-10-2017-0183055 filed 12/28/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is considered and attached. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims as outlined in the table below are rejected on the ground of nonstatutory double patenting over claims of U.S. Patent No. 10811623B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Patent no. 10811623B2
current application 
Claim 1. A display apparatus, comprising: 

a substrate comprising a first area, a second area, and a bending area between the first area and the second area;


a plurality of pixels disposed in the first area; a protection film disposed under the substrate; 


a dummy film disposed under the protection film; 
and an opening in the protection film, 

wherein the opening is located in the bending area, wherein the dummy film is bent with the bending area, and wherein the opening is defined between the bending area of the substrate and a bent portion of the dummy film.
Claim 1. A display apparatus, comprising:

 a substrate comprising a first area, a second area, and a folding area between the first area and the second area;


a protection film disposed under the substrate;



a dummy film disposed under the protection film; 
and an opening in the protection film, 

wherein the dummy film is folded with the folding area, and wherein the opening is defined between the folding area and a folding portion of the dummy film.

Claim 2
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18


The claims are patentably indistinct under anticipation analysis. “A folding area” is expressly taught or is a common subject matter as a bending area and “a folding portion” is expressly taught or is a common subject matter as a bent portion.   

Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, 10 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by SENDA et al., (US2018/0090701A1, hereinafter as, SENDA). 
	In regards to claim 1, SENDA discloses a display apparatus (fig. 3, is a cross section of a display device), comprising: a substrate (fig.3, substrate 10) comprising a first area, a second area, and a folding area between the first area and the second area (fig. 3, folding area C between the front and rear area); a protection film disposed under the substrate (reinforcement film 58, fig.3, as a protection film which is disposed under the substrate 10); a dummy film (spacer 56 as a dummy film, fig.3) disposed under the protection film (fig.3, which is disposed under reinforcement film 58) ; and an opening in the protection film (fig.3, opening 58d in the reinforcement film 58), wherein the dummy film is folded with the folding area (the spacer 56 is bent along with the shape of the folding area C by a structure 56a which guides flexible substrate 10 in bending, para 0035), and wherein the opening is defined between the folding area and a folding portion of the dummy film (the opening 58d is formed between the folding area C and the bent portion of the spacer 56c, fig.3). 
In regards to claim 7, SENDA discloses the display apparatus of claim 1, further comprising a plurality of pixels disposed on the first area (pixels disposed on area A, figs.3-4), wherein the first area comprises: a display area in which the pixels are disposed (pixels disposed area, figs. 3-4); and a non-display area adjacent to the display area (figs.3-4, are outside of A). 
In regards to claim 8, SENDA discloses the display apparatus of claim 7, further comprising: a thin film encapsulation layer disposed in the display area and a portion of the non-display area to cover the pixels (fig.5, para 0032, the light emitting element layer 40 is covered, and thereby sealed, by a sealing layer 44 formed on the common electrode 42 to be thereby shut off from water. The sealing layer 44 is extended up to the frame layer on the side wall portion which would be a non-display area portion (not shown in fig.5)); a touch sensing unit disposed on the thin film encapsulation layer; and a window disposed on the touch sensing unit (fig.5, para 0032, the second substrate 48 may be a touch panel. The front reinforcement layer 54 as the window cover layer). 
In regards to claim 10, SENDA discloses the display apparatus of claim 1, wherein the folding area extends in a first direction (fig.3, bending area C extends in horizontal axis), and (area A, D and bending area C are stacked in the vertical direction, fig.3, SENDA). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over SENDA.
In regards to claim 2, SENDA discloses the display apparatus of claim 1, 
SENDA discloses the invention except for “wherein the protection film has a different thickness as the dummy film.” 

In regards to claim 3, SENDA discloses the display apparatus of claim 2, 
SENDA discloses the invention except for “wherein the protection film has a larger thickness than the dummy film.” 
 Change in Size: It would have been an obvious matter of design choice to have “wherein the protection film has a larger thickness than the dummy film.” since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). The changes in the thickness or width of the dummy film (spacer) such as making it small would reduce the thickness of the display substrate/panel for thin or ultra-thin display device.
In regards to claim 4, SENDA discloses the display apparatus of claim 1, SENDA discloses the invention except for “wherein the substrate has a thickness smaller than a thickness of the protection film.” 



In regards to claim 9, SENDA discloses the display apparatus of claim 7, SEND does not expressly disclose “further comprising: a scan driver disposed in the non-display area and connected to the pixels through a plurality of scan lines; an emission driver disposed in the non-display area and connected to the pixels through a plurality of emission lines; and a data driver disposed in the second area and connected to the pixels through a plurality of data lines.” However, it would have been obvious  to one of ordinary skill in the art, before the effective filing of the invention, that a chip 74 has a scanning and driving circuit(s) for display scanning and driving purposes.(fig.3, integrated circuit chip 74, with wire lines 68, outside display area D contains modules for scanning/driving and emission control of pixels). 



Allowable Subject Matter
Claims 5-6, 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 5, SENDA discloses the display apparatus of claim 1, SENDA does not disclose wherein each of the substrate, the protection film, and the dummy film is flexible, and the substrate and the dummy film is folded and unfolded in the folding area.  
Claim 6 depends from claim 5. 
In regards to claim 11, SENDA discloses the display apparatus of claim 1, SENDA does not disclose further comprising a plurality of support units disposed on a portion of the dummy film overlapping the opening. 
Claims 12-14 depend from claim 12. 
In regards to claim 15, SENDA discloses the display apparatus of claim 1, SENDA does not disclose further comprising a plurality of support units disposed under a portion of the dummy film overlapping the opening. 
In regards to claim 16, SENDA discloses the display apparatus of claim 1,
SENDA does not disclose further comprising a support member disposed under a portion of the dummy film overlapping the opening. 
Claim 17 depends from claim 16. 

In regards to claim 18, SENDA discloses the display apparatus of claim 1,
SENDA does not disclose further comprising: a sub-protection film disposed under the dummy film; a sub-dummy film disposed under the sub protection film; and a sub-opening in the sub-protection film, wherein the sub-opening overlaps the folding area. 
Claims 19- 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 19, SENDA does not disclose “a plurality of openings in the first protection layer, and wherein the plurality of openings are disposed between the bending area and a bending portion of the second protection layer.”  
In regards to claim 20, SENDA discloses the display apparatus of claim 1[19] (understood as a typo. Claim 20 should depend from claim 19. No 112 b rejection is made), SENDA does not disclose wherein the plurality openings are covered by the second protection layer. 
Accordingly, the independent claim 19 is allowable
Claims 20-24 depend from claim 19 and would also be allowable. 
In regards to claim 25, SENDA discloses a display apparatus, comprising: a foldable substrate comprising a first area, a second area, and a folding area between the first area and the second area (fig.3, a cross section view of a display device having a flexible substrate 10 with a bent area C between area R and F as shown); a protection film disposed under the substrate (fig.3, reinforcement film 58 under the substrate 10); a foldable dummy film disposed under the protection film (the spacer 56 is bent along with the shape of the folding area C by a structure 56a which guides flexible substrate 10 in bending, para 0035); 
and an opening in the protection film, wherein the opening is defined between the folding area and a folding portion of the foldable dummy film (opening 58d in the folded or curved portion 56a of the spacer and the bent area C, fig. 3). 
However, SENDA does not disclose “wherein the foldable dummy film is folded and unfolded with the folding area.” It is understood that adhesive layers 62 are used to attach the components of the flexible substrate 10, in fig.3, therefore, the unfolding limitation is in particular not taught even though the spacer is manufactured with a folded or bent portion or was a foldable material to some degree during manufacture thereof. 
Accordingly, the independent claim 25 is allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627